DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the response and amendment filed 10 Sept 2020. 
Applicant’s amendments to Claims 1-20 have been received and are acknowledged. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments
With regard to the rejections under 35 USC 112, Applicant asserts that the newly amended claim language overcomes the rejection. Examiner disagrees as noted below. 
With regard to the rejections under 35 USC 101, Applicant argues: (1) Newly amended limitations cannot be “performed in the human mind”, do not recite a mathematical concept per se, organizing human activity or mental processes. (pg. 12-13). (2) Applicant asserts that the claims as currently recited when read as a whole integrate the abstract idea into a practical application which improves the “…security, auditability and reproducibility of… data stored in a share ledger…”. (pg. 13-16).  
Examiner respectfully disagrees. As noted previously and below  the invention is directed to data ingestion systems and processes in a financial (trading) systems 
With regard to the rejections under 35 USC 102 and 35 USC 103of Claim 1-20, Applicant’s arguments are moot in view of the new grounds of rejection applied below. 





Claim Objections
Claim 13 is objected to because of the following informalities:   There is a typographical error in the newly amended claim language which recites “ ingesting… fist…” “fist” should be “first”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Dependent Claim 9 are directed to a computer based method & system respectively, that performs  determining … a plurality of financial institutions associated with the financial order. -However the Examiner is unable to find any determines a plurality of financial institutions associated with the financial order. Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a “black box” that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-18 recite the limitation "the method" in Claim 13. Claim 13 is not directed to a method. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a methods, and system of data ingestion. In the instant case, Claims 1-12 are directed to a process.  Claims 13-18 are directed to a system (processors and non-transitory computer readable medium). Claims 19-20 are directed to a system (engine and system; i.e. software). 
(2a) Prong 1:  Data ingestion features of a financial systems are categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity  [organizing human activity (commercial or legal interactions .  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
Claim 1
1. A method comprising:

ingesting first data associated with a financial order from a first external entity into a … . 
ingesting second data associated with the financial order from a second external entity into a second node …; 
normalizing the first data into a standard format with … configured to ingest the first data ….; 
normalizing the second data into the standard format …configured to ingest the second data ….
aggregating, the normalized data …..
storing the aggregated normalized data … wherein the first external entity and the second external entity have secure, permissioned access to the shared database ledger;
identifying, a plurality of settlements  executed in association with the financial order by locating a plurality of independent data entries … that comprise an order identifier for the financial order;
stitching together the plurality of independent data entries comprising the order identifier to determine whether execution of the financial order is complete 

Claim 13
13. A …, the instructions  comprising:
ingesting fist data associated with a financial order from a first external entity into a first node ….  
ingesting second data associated with the financial order from a second external entity ….; 

normalizing the first data into a standard format with ….; 

normalizing the second data into the standard format…. 

aggregating, the normalized data … 
identifying, a plurality of settlements executed in association with the financial order by locating a plurality of independent data entries within the aggregated normalized data that comprise an order identifier for the financial order 

stitching together the plurality of independent data entries comprising the order identifier to determine whether execution of the financial order is complete 


Claim 19
19. A  comprising:

a data ingestion …for receiving financial data in real time the data ingestion … comprising:; 
a …for ingesting first data pertaining to a financial order into a first node from a first external entity, …. is configured to:

receive.. …. normalized data associated with one or more trades executed in association with the financial order; 
identify a plurality of independent settlements executed in association with the  financial order by locating a plurality of independent data entries comprising an order identifier for the financial order 
stitch together the plurality of independent data entries to determine whether execution of the financial order is complete 


As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity  [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of ingesting… data, ingesting… data, normalizing… data, normalizing… data, identifying… data, aggregating… data, identifying… settlements, stitching ..data entries…   do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving…data , …storing … data)   do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite the judicial exception (“apply it”) including instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), (e) (f)) 

(2b) In the instant case, Claims 1-12 are directed to a process.  Claims 13-18 are directed to a system (processors and non-transitory computer readable medium). Claims 19-20 are directed to a system (engine and system; i.e. software).
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (financial management system, data ingestion system, data ingestion engine, nodes, node specific channels, cryptographic protocol handshake, node specific normalizer, shared database ledger, non-transitory computer readable media, ) merely use a computer as a tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), (f) and (g)) (See specification, Fig. 2, [0046] [0050-0054] [0170] [0176] )) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
 It is noted that claims 2-12, 14-18 and 20 introduce the additional elements of ( wherein statements further defining financial orders, settlements, specific normalizer, ingesting….stitching (matching)…; querying a database…; determining …by assessing… , determining whether the financial order is complete… , …normalizing …data… into a canonical format…, identifying…(data) settlements/obligations…; determining… financial institutions (data)…; generating an exception… ; reporting (displaying)… ; These elements are not a practical application of the judicial exception because the limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP event channels, data ingestor, ) amount to mere use of a computer as a tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), (f) and (g)) (See specification, Fig. 2 [0050-0054])
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
	
	
		
	
	Regarding Claims 19 -20, the Applicant recites a data ingestion engine … and a financial management system.  As written using broadest reasonable interpretation, invention is claiming software per se which is non-statutory subject matter. ( See specification, Fig. 2 [0050-0054])
Appropriate correction is respectfully required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 4, 5, 6, 13, 14, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,037,568 B2, Taylor et al. hereinafter referred to as Taylor in view of US 2008/0243675 A1, Parsons et al. hereinafter referred to as Parsons  further in view of  US 2017/0011460 A1, Molinari et al. hereinafter referred to as Molinari.

Claims 1 and 13
Taylor  discloses  a method comprising:
ingesting first data associated with orders from a first external entity into a first node by way of a first node-specific channel, wherein the first node-specific channel comprises a … protocol … between the first external entity and the first node; ( See at least Taylor 
ingesting second data associated with the financial order from a second external entity into a second node by way of a second node-specific channel, wherein the second node-specific channel comprises a … protocol … between the second external entity and the second node, and wherein the first node-specific channel is independent of the second node- specific channel; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675…which can leverage the parallelism provided …)

Taylor   further discloses normalization of ingested data. ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders…C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675)
Taylor  does not directly disclose the following; however, Parsons  teaches:

normalizing the first data into a standard format with a first node-specific normalizer configured to ingest the first data from the first node;  ( See at least Parsons   
normalizing the second data into the standard format with a second node-specific normalizer configured to ingest the second data from the second node( See at least Parsons   Fig. 6 exchange, WAN, Ticker plant.. feeds, normalizations, order management engine’ ; [0144] data normalization… )

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Parsons merely teaches a known feature of normalization of ingested data and is incorporated by reference by Taylor.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (method and system including an order management engine and an integrated trading platform for managing financial order with a normalization of ingested data feature).  As such the claimed invention is obvious over Taylor/ Parsons.

Taylor   further discloses:
aggregating the normalized data from the first node-specific normalizer and the second node-specific normalizer into a normalized data channel ; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 
identifying a plurality of settlements  executed in association with the financial order by locating a plurality of independent data entries ….that comprise an order identifier for the financial order ;; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… instrument key, individual account number, corporate account number, order type, order price, order size, order handling conditions…..  wherein the combination of fields in the order is an order identifier… C9L9-46 Checks.. combinatorial rules… C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. …))
stitching together the plurality of independent data entries comprising the order identifier to determine whether execution of the financial order is complete  ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C9L9-67 Checks.. combinatorial rules…modified and accepted orders forwarded to the routing strategy component …C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. …)


Taylor   further discloses  normalized data being stored in shared memory. (See at least Taylor,  703 Ticker Plant Engines, shared memory). 
Taylor   also discloses the financial exchanges with data feeds (See at least Taylor Fig 1,financial exchanges.. crossing networks and electronic communications networks… ) 
Taylor via Parsons (incorporated by reference) teaches the use of any data storage device/system. (See at least Parsons, [0040] data store can be any data storage device/system)

Taylor via Parsons does not directly disclose the following; however, Molinari teaches: 
…cryptographic protocol handshake… ( (See at least  Molinari, [0008] present invention… relates to … trading, clearing and settling security transactions using a distributed blockchain ledger…[0066] … cryptographic wallets… Any known consensus protocol may be utilized….)
…within the shared database ledger…(See at least  Molinari, [0008] present invention… relates to … trading, clearing and settling security transactions using a distributed blockchain ledger)
(Claim 1) storing the aggregated normalized data in a shared database ledger, wherein the first external entity and the second external entity have secure, permissioned access to the shared database ledger;  (See at least  Molinari, [0008] present invention… relates to … trading, clearing and settling 

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Parsons merely teaches a known feature of normalization of ingested data and is incorporated by reference by Taylor. Molanari merely teaches using blockchain technology  and any known consensus protocol in trading, clearing and settling security transactions. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (method and system including an order management engine and an integrated trading platform for managing financial order with a normalization of ingested data feature using blockchain technology and any known consensus protocol).  As such the claimed invention is obvious over Taylor/ Parsons/ Molanari.


Claim 19

Taylor  discloses a system  comprising:
a data ingestion engine for receiving financial data in real time the data ingestion engine comprising:; and( See at least Taylor Fig. 1, Fig. 3, 
a first node-specific channel for ingesting first data pertaining to a financial order into a first node from a first external entity, wherein the first node-specific channel comprises a … protocol … between the first node and the first external entity; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675…which can leverage the parallelism provided …)
a second node-specific channel for ingesting second data pertaining to the financial order into a second node from a second external entity, wherein the second node-specific channel comprises a cryptographic protocol handshake between the second node and the second external entity; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C12L61-


Taylor  does not directly disclose the following; however, Parsons  teaches:
a first node-specific normalizer for ingesting the first data from the first node and normalizing the first data into a standard format; ( See at least Parsons   Fig. 6 exchange, WAN, Ticker plant.. feeds, normalizations, order management engine’ ; [0144] data normalization… )
a second node-specific normalizer for ingesting the second data from the second node and normalizing the second data into the standard format; and ( See at least Parsons   Fig. 6 exchange, WAN, Ticker plant.. feeds, normalizations, order management engine’ ; [0144] data normalization… )
Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Parsons merely teaches a known feature of normalization of ingested data and is incorporated by reference by Taylor.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (method and system including an order management engine and an integrated trading platform for managing financial order with a normalization of ingested data feature).  As such the claimed invention is obvious over Taylor/ Parsons.

Taylor   further discloses:
a normalized data channel for ingesting normalized data from the first node- specific normalizer and the second node-specific normalizer; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C7:42.. market view component can ingest normalized market data…. composite price-aggregated book views… )
a financial management system coupled to the data ingestion engine, ( See at least Taylor Fig. 1, Fig. 3, OME…. C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:…Fig. 7 system for matching trades… Fig 8 method of processing orders with the system … in Fig. 7 ….702 C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675)

wherein the financial management system is configured to:

receive, from the normalized data channel of the data ingestion engine normalized data associated with one or more trades executed in association with the financial order; ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675… )
identify a plurality of independent settlements executed in association with the  financial order by locating a plurality of independent data entries comprising an order identifier for the financial order  and ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… instrument key, individual account number, corporate account number, order type, order price, order size, order handling conditions…..  wherein the combination of fields in the order is an order identifier… 
stitch together the plurality of independent data entries to determine whether execution of the financial order is complete. ( See at least Taylor Fig. 3, order management engine; C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C9L9-67 Checks.. combinatorial rules…modified and accepted orders forwarded to the routing strategy component …C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. …)
Taylor via Parsons does not directly disclose the following; however, Molinari teaches: 
…cryptographic protocol handshake… ( (See at least  Molinari, [0008] present invention… relates to … trading, clearing and settling security transactions using a distributed blockchain ledger…[0066] … cryptographic wallets… Any known consensus protocol may be utilized….)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Parsons merely teaches a known Taylor. Molanari merely teaches using blockchain technology  and any known consensus protocol in trading, clearing and settling security transactions. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (method and system including an order management engine and an integrated trading platform for managing financial order with a normalization of ingested data feature using blockchain technology and any known consensus protocol).  As such the claimed invention is obvious over Taylor/ Parsons/ Molanari.

Claim 2 and 14
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 1 and 13.
Taylor   further discloses:
wherein the financial order comprises the purchase or sale of securities and wherein the plurality of settlements comprises a plurality of independent purchases or sales of securities for executing the financial order. ( See at least Taylor C1L37-66,  role of financial exchanges… accept orders to buy/sell … “financial instrument” .. . examples … include stocks, bonds, options, commodities, currency traded on currency markets, etc….. wherein stocks / bonds are securities…  … C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. … )

Claims 3 and 15
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 13.

Taylor   further discloses:

wherein the instructions are such that identifying the plurality of settlements executed in association with the financial order comprises querying a database to identify one or more data entries comprising the order identifier for the financial order  (See at least Taylor , Fig. 1 databases, C1L37-66, “financial instrument” .. . examples … include stocks, bonds, options, commodities, currency traded on currency markets, etc….. wherein stocks / bonds are securities… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… instrument key, individual account number, corporate account number, order type, order price, order size, order handling conditions…..  wherein the combination of fields in the order is an order identifier…  C6L67-C7L18 … mapping component … retrieval … record cache   )




Claim 4 and 17
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 1 and 13
Taylor 
(Claim 4 and 17) wherein the instructions are such that the first node-specific normalizer is independent of the second node-specific normalizer such that the first node-specific normalizer ingests data only from the first node and the second node-specific normalizer ingests data only from the second node (See at least Taylor Fig. 3, order management engine; Fig 7 ticker plant engine(s) C2L13-34, real-time data from multiple market centers… trading platforms typically normalize data… C6L11 – 63, OME can ingest a stream of orders… incoming orders… contain the following fields:… C12L16-25 ticker plant engines… C12L61-65 ticker plant engine (s) 702 can normalize and present market data 714 from disparate feeds… C12L61-C13L16 ticker plant engine(s) 702 can normalize and present market data…U.S. … 2008/0243675)
 See further Parsons ( U.S. … 2008/0243675)  further discloses:  [0153] All of the processing for any single thread group is completely independent of the processing for any other thread group.



Claim 5
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 1.
Taylor   further discloses:

wherein ingesting the first data and the second data  associated with the financial order comprises ingesting by way of independent node- specific channels into independent computer nodes, wherein the first node and the second node comprise independent hardware ( See at least Taylor C2L29-37, managing orders from multiple trading entities… independent financial institutions… reads on independent hardware C10, L23-49… select the appropriate  communication channel to the market if multiple channels are available)



Claims 6 and 18
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 1 and 13.

Taylor   further discloses:

wherein the instructions further comprise determining whether the financial order is complete by assessing a first data entry representing a first execution of the financial order to determine whether the financial order has been executed in full. ( See at least Taylor C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. …)




Claim 20
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 19.

Taylor   further discloses:

wherein the financial order comprises the purchase or sale of securities, and wherein the plurality of settlements comprises a plurality of independent purchases or sales of securities for executing the financial order in full ( See at least Taylor C1L37-66,  role of financial exchanges… accept orders to buy/sell … “financial instrument” .. . examples … include stocks, bonds, options, commodities, currency traded on currency markets, etc….. wherein stocks / bonds are securities…  … C11L10-15… position blotter… response message.. which orders were placed, executed, cancelled, rejected, etc. …)


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Parsons further in view of Molanari  further in view of US 2014/0222712 Al, Samaha et al.  hereinafter referred to as Samaha.

Claim 7 and 16
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claims 1 and 13. 

Taylor  does not directly disclose the following; however, Samaha
Wherein the instructions are such that normalizing the first data and the second data comprises normalizing into a canonical format. ( See at least Samaha, [0033] transforming the received data… canonical format)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Samaha is another method of and system of financial data processing including a specific known data format .  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including a data format).  As such the claimed invention is obvious over Taylor/ Samaha.



Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Parsons further in view of Molanari further in view US 2002/0065752 Al, Lewis hereinafter referred to as Lewis.

Claim 8
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 1.
Taylor  Parsons, and Molanari  do not directly disclose the following; however, Lewis teaches:
further comprising identifying a plurality of obligations associated with the financial order. ( See at least Lewis, Fig. 25 and 28… 28 anticipated settlements)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Lewis is another method of and system of financial data processing including a data feature including obligations (such as anticipated settlements).  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including a data feature including obligations (such as anticipated settlements)).  As such the claimed invention is obvious over Taylor/Lewis.

Claim 9
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 1.
Taylor  further discloses orders from multiple trading entities. (See at least Taylor C2L29-37, managing orders from multiple trading entities… independent financial institutions…)
Taylor  Parsons, and Molanari  do not directly disclose the following; however, Lewis teaches:
further comprising determining a plurality of financial institutions associated with the financial order. ( See at least Lewis, [0114] assessments of firm …exposures)
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Lewis is another method of and system of financial data processing including a data feature including firm assessments and exposures.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including a data feature including firm assessments and exposures).  As such the claimed invention is obvious over Taylor/Lewis.

Claim 10
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 1.
Taylor  Parsons, and Molanari  do not directly disclose the following; however, Lewis
further comprising generating an exception in response to determining the plurality of settlements do not properly match with related trades. ( See at least Lewis, [077] no match occurs ...logic branches to block 230… and a rejection report RPT(1) is generated)
 The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Lewis is another method of and system of financial data processing including a data feature including exceptions/rejections.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including a data feature including exceptions/rejections).  As such the claimed invention is obvious over Taylor/Lewis.

Claim 11 
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 1.
Taylor  does not directly disclose the following; however, Lewis teaches:
reporting settlement data associated with the financial order in real time by communicating information regarding the financial order to an individual or entity associated with the financial order. ( See at least Lewis,[0014] 
The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Lewis is another method of and system of financial data processing including reporting to an entity/individual.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including reporting to an entity/individual).  As such the claimed invention is obvious over Taylor/Lewis.


Claim 12
Taylor, Parsons, and Molanari  disclose the limitations claimed above in Claim 1.
Taylor  does not directly disclose the following; however, Lewis teaches:
wherein stitching together the plurality of independent data entries comprising the order identifier comprises grouping matched trades between parties based on matching counterparties and a common settlement date. ( See at least Lewis,[0036] …Accounting Information Server… settlement date accrual accounting basis..   [0070] aggregation  and netting …performed by the Accounting Information Server… according to business rules how to apply the incoming transactions to account balances, exposures, and other second order assessments (i.e., information). [0101] Accounting Information Server…Fig. 17 … transaction event… from business rules… determines what ledgers, positions, lots and balances …wherein netting reads on stitching )

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, As noted above, Taylor discloses a method and system including an order management engine and an integrated trading platform for managing financial order. Lewis is another method of and system of financial data processing including applying business rules to aggregate and net data.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of and system of financial data processing including applying business rules to aggregate and net data).  As such the claimed invention is obvious over Taylor/Lewis.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180268479 A1, US 20160321308 A1, US 20050177435 A1, US 20170054611 A1, US 20080183639 A1, US 20070174841 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ASHA PUTTAIA H/Primary Examiner, Art Unit 3699